Case 1:20-cv-00024-JDL Document 71 Filed 08/26/21 Page 1 of 3                             PageID #: 547




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

RICKY SOUCY, SR.,                                 )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )       1:20-cv-00024-JDL
                                                  )
MAINE DEPARTMENT OF                               )
CORRECTIONS, et al.,                              )
                                                  )
        Defendants                                )

                     RECOMMENDED DECISION ON PLAINTIFF’S
                           MOTION FOR JUDGMENT

        Plaintiff, an inmate at the Maine State Prison, alleges Defendants 1 violated the

Americans with Disabilities Act, the Rehabilitation Act, and his Eighth Amendment rights

when he was transferred from the Close Unit to the Medium Unit at the prison.

        The matter is before the Court on Plaintiff’s motion for judgment. (Motion, ECF

No. 53.) After a review of Plaintiff’s motion and the record, I recommend the Court deny

the motion.2




1
 In his complaint, Plaintiff asserted claims against multiple defendants. After review of Plaintiff’s
complaint pursuant to 28 U.S.C. §§ 1915(e) & 1915A, the Court dismissed all Plaintiff’s claims except his
Eighth Amendment claims against Defendants Touchette, Soper, Averill, and his claims under the ADA
and Rehabilitation Act against the State of Maine. (Recommended Decision and Order Adopting
Recommended Decision, ECF Nos. 13 & 15; Supplemental Recommended Decision and Order Adopting
Supplemental Recommendation, ECF Nos. 24, 29.)
2
 Plaintiff’s filing is captioned as a dispositive motion for judgment. Because Plaintiff describes the motion
as a dispositive motion and because he has attached exhibits to the motion, I consider Plaintiff’s motion as
a motion for summary judgment rather than a motion for judgment on the pleadings. However, given that
Defendants have denied Plaintiff’s material allegations in the complaint and given the substantive
information in Defendants’ response to the complaint (Answer to Complaint, ECF No. 33), if I construed
the motion as a motion for judgment on the pleadings, I would also recommend the Court deny the motion.
Case 1:20-cv-00024-JDL Document 71 Filed 08/26/21 Page 2 of 3                PageID #: 548




                                       DISCUSSION

       By rule, a party seeking summary judgment must file, in addition to its summary

judgment motion, a supporting statement of material facts setting forth each fact in a

separately numbered paragraph, with each factual statement followed by a citation to

evidence of record that supports the factual statement. D. Me. Loc. R. 56(b). A party’s

pro se status does not relieve the party of the obligation to comply with the court’s

procedural rules. Ruiz Rivera v. Riley, 209 F.3d 24, 27-28 & n. 2 (1st Cir. 2000); Marcello

v. Maine, 489 F. Supp. 2d 70, 77 (D. Me. 2007).

       Plaintiff did not file a statement of material facts in support of his motion, nor any

supporting affidavits or declarations. While in some instances, a court might consider the

assertions in a pro se verified complaint when assessing the merits of a summary judgment

motion, see, e.g., Demmons v. Tritch, 484 F. Supp. 2d 177, 182-83 (D. Me. 2007), in this

case, neither Plaintiff’s complaint nor the amendment of his complaint can be considered

a verified pleading. Plaintiff, therefore, has not provided a factual record that would

support the entry of judgment in his favor. Accordingly, Plaintiff is not entitled to relief

on his motion for judgment.

                                       CONCLUSION

       Based on the foregoing analysis, I recommend the Court deny Plaintiff’s motion for

judgment.

                                         NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
Case 1:20-cv-00024-JDL Document 71 Filed 08/26/21 Page 3 of 3                 PageID #: 549




      court is sought, together with a supporting memorandum, within fourteen (14)
      days of being served with a copy thereof. A responsive memorandum shall
      be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 26th day of August, 2021.
